 

Exhibit 10.1
 

ABOVENET, INC.
 

AMENDED AND RESTATED
2010 EMPLOYEE STOCK PURCHASE PLAN
(as of August 24, 2010)


1.
Purpose



The AboveNet, Inc. Amended and Restated 2010 Employee Stock Purchase Plan (the
“Plan”) is intended to provide a method whereby employees of AboveNet, Inc. (the
“Company”) and its Designated Subsidiaries will have an opportunity to acquire a
proprietary interest in the Company by the purchase of shares of the Company’s
Common Stock to be funded through payroll deductions.  The Plan is intended to
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended (the “Code”).  The provisions of the Plan
shall, accordingly, be construed in a manner consistent with the requirements of
that Section of the Code and applicable guidance and regulations issued
thereunder.


2.
Eligible Employees



(a)
All Employees of the Company and any of its Designated Subsidiaries (each such
entity being referred to as a “Participating Employer”) who have completed at
least ninety (90) days of employment with a Participating Employer on or before
the first day of the applicable Offering Period (as defined in Section 4 below)
shall be eligible to receive Options under this Plan to purchase the Company’s
Common Stock.



(b)
Notwithstanding the foregoing, the following Employees shall not be eligible to
participate in the Plan or any Offering under the Plan, as applicable:



 
(i)
any Employee who, immediately after the Option is granted, would own Common
Stock and/or outstanding options to purchase Common Stock possessing five (5%)
percent or more of the total combined voting power or value of all classes of
stock of the Company or of its parent corporation or subsidiary corporation as
the terms “parent corporation” and “subsidiary corporation” are defined in
Sections 424(e) and (f) of the Code.  For purposes of determining stock
ownership under this paragraph, the rules of Section 424(d) of the Code shall
apply and stock that an Employee may purchase under outstanding options shall be
treated as stock owned by the Employee; and



 
(ii)
any officers of the Company or its Designated Subsidiaries subject to the
disclosure requirements of Section 16(a) of the Securities Exchange Act of 1934,
provided the exclusion is applied in an identical manner to all such officers;
and



(iii)
employees who are citizens or residents of a foreign jurisdiction if the grant
of an Option under the Plan or an Offering to such individual is prohibited
under the laws of the foreign jurisdiction; or compliance with the laws of the
foreign jurisdiction would cause the Plan or Offering to violate the
requirements of Section 423 of the Code.


 

--------------------------------------------------------------------------------

 
 

3.
Stock Subject to the Plan



The stock available for purchase hereunder shall be shares of the Company’s
authorized but unissued Common Stock or Common Stock reacquired by the Company,
including shares repurchased by the Company in the open market.  The aggregate
number of shares that may be issued pursuant to the Plan is 300,000, subject to
increase or decrease by reason of stock split-ups, reclassifications, stock
dividends, and the like.  If the number of shares of Common Stock reserved and
available for any Offering Period (as defined below) is insufficient to satisfy
all purchase requirements for that Offering Period, the reserved and available
shares for that Offering Period shall be apportioned among Participants in
proportion to their Options.  If any Options granted under the Plan shall for
any reason terminate without having been exercised, the shares of Common Stock
not purchased under such Option shall again become available for issuance under
the Plan.


4. 
Offering Periods and Options



(a)
While the Plan is in effect, one offering period during which payroll deductions
will be accumulated under the Plan (the “Offering Period”) shall commence in
each calendar year, unless otherwise determined by the Committee.  The Offering
Period shall commence on January 16 and end on the following November 15,
provided that, in 2010, the Offering Period shall commence on September 1, 2010
and end on November 15, 2010.  The Committee may in its sole and absolute
discretion provide for additional, fewer or other Offering Periods, provided
that no Offering Period shall exceed twenty-seven (27) months or violate any
other limitation imposed by Section 423 of the Code.  The Offering Commencement
Date is the first day of each Offering Period.  The Offering Termination Date
the last business day of the Offering Period.



(b)
On each Offering Commencement Date, the Company will grant to each Eligible
Employee who is then a Participant in the Plan an Option to purchase on the
Offering Termination Date at the Option Exercise Price, as provided in this
paragraph (b), that number of whole shares of Common Stock reserved for the
purpose of the Plan which his or her accumulated payroll deductions determined
on the Offering Termination Date (including any amount carried forward pursuant
to Section 8 hereof) will purchase at the Option Exercise Price; provided that
such Employee remains eligible to participate in the Plan throughout such
Offering Period.  The Option Exercise Price for each Offering Period shall be
eighty-five percent (85%) of the Fair Market Value of the Common Stock on (i)
the Offering Commencement Date or (ii) the Offering Termination Date, whichever
is lower.  In the event of an increase or decrease in the number of outstanding
shares of Common Stock through  stock split-ups, reclassifications, stock
dividends, and the like, an appropriate adjustment shall be made in accordance
with the provisions of Section 23.


 
2

--------------------------------------------------------------------------------

 
 

(c)
For purposes of this Plan, the term “Fair Market Value” on any date means, if
the Common Stock is listed on a national securities exchange, the closing price
of the Common Stock on such date on such exchange or, if the Common Stock is
traded in the over-the-counter securities market and reported on the
over-the-counter bulletin board market (“OTCBB”), the closing price for such
shares on the OTCBB.  If no shares of Common Stock are traded on the Offering
Commencement Date and/or the Offering Termination Date, the Fair Market Value
will be determined by taking the closing price on the immediately preceding
business day on which shares of Common Stock are traded.



(d)
For Purposes of this Plan the term “business day” as used herein means a day on
which there is trading on the national securities exchange on which the Common
Stock is listed.



(e)
No Employee shall be granted an option that permits his right to purchase Common
Stock under the Plan and any other Section 423 plans of the Company or any
parent or subsidiary corporations to accrue at a rate that exceeds $25,000 of
Fair Market Value of such stock (determined as of the Offering Commencement
Date) for each calendar year in which such option is outstanding at any
time.  The preceding sentence shall comply, and be construed in accordance, with
Section 423(b)(8) of the Code and regulations issued thereunder.



Except as otherwise provided in applicable regulations or other applicable
guidance, all Employees granted Options under the Plan shall have the same
rights and privileges with respect to such Options.  The provisions applicable
to one Option under an Offering (such as the provisions relating to the method
of payment for the Common Stock and the determination of the Option Exercise
Price) must apply to all other Options under the Offering in the same manner.


5.
Exercise of Option



Each Eligible Employee who continues to be a Participant in the Plan on the
Offering Termination Date shall be deemed automatically to have exercised his or
her Option on such date and shall be deemed to have purchased from the Company
such number of whole shares of Common Stock reserved for the purpose of the Plan
as his or her accumulated payroll deductions on such date, plus any amount
carried forward pursuant to Section 8 hereof, will purchase at the Option
Exercise Price, but in no event may an Employee purchase more than 100 shares of
Common Stock with respect to the 2010 Offering Period and no more than 200
shares of Common Stock with respect to any subsequent Offering Period(s) in a
subsequent calendar year, subject to the further limitations set forth in
Section 4(e).  If a Participant is not an Employee on the Offering Termination
Date and throughout the Offering Period, he or she shall not be entitled to
exercise his or her Option.  All Options issued under the Plan shall, unless
exercised as set forth herein, expire at the end of the Offering Termination
Date with respect to the Offering Period during which such Options were issued.
 
 
3

--------------------------------------------------------------------------------

 
 

6.
Authorization for Entering Plan



(a)
An Eligible Employee may enter the Plan and become a Participant by filling out,
signing and delivering to the Chief Financial Officer of the Company or his
designee an authorization (“Authorization”):



 
(i)
stating the whole percentage or amount of Compensation to be deducted from his
or her Compensation by the Company (or the Designated Subsidiary) employing such
Participant on each payday covering the Offering Period;

 
 
(ii)
authorizing the purchase of Common Stock for him or her in each Offering Period
on the Offer Termination Date in accordance with the terms of the Plan;

 
(iii)
specifying the exact name in which Common Stock purchased for him or her is to
be issued in accordance with Section 11 hereof; and

 
(iv)
at the discretion of the Employee in accordance with Section 14, designating a
beneficiary who is to receive any Common Stock and/or cash in the event of his
or her death.



Such Authorization must be received by the Chief Financial Officer of the
Company or his designee at least ten (10) business days or such shorter time
period as determined by the Company in its sole discretion before an Offering
Commencement Date.


(b)
The Participating Employer will accumulate and hold for the Participant’s
Account the amounts deducted from his or her Compensation.  Such Account shall
be a separate bookkeeping account maintained by the Participating Employer for
each Participant, and the amount of each Participant’s payroll deductions shall
be credited to such Account.  No interest will accrue or be paid
thereon.  Participants may not make any separate contributions into their
Account.  Payroll deductions shall not be held in any segregated trust fund and
may be commingled with the general assets of the Participating Employer and used
for general corporate purposes.



(c)
Unless the Participant files a new Authorization (in accordance with Section 9),
withdraws from the Plan, ceases to be an Eligible Employee or terminates his or
her employment, such Authorization will continue in effect for each subsequent
Offering Period as long as the Plan remains in effect.



7.
Maximum Amount of Payroll Deductions



A Participant may authorize payroll deductions from his or her Compensation in
effect during an Offering Period; provided that the maximum percentage or amount
shall not exceed the amount set forth in Section 4(e) hereof and shall be
reduced, as necessary, to comply with such limit.  If, after giving effect to
other authorized payroll deductions, the Participant does not have a sufficient
amount of Compensation available to cover the full amount of his or her elected
payroll deduction for Common Stock purchases under the Plan, the payroll
deduction rate will be reduced to the amount available for that applicable pay
period or periods and the elected rate will be reinstated when/if the
Participant has the requisite amount of available Compensation to do so. The
Participant shall not be entitled to any accelerated or increased deduction
rates for any missed deductions.
 

 
4

--------------------------------------------------------------------------------

 
 
8.
Unused Payroll Deductions



Only whole shares of Common Stock may be purchased.  Any balance remaining in a
Participant’s Account after a purchase, which is insufficient to purchase a
whole share of Common Stock at the Option Exercise Price, will be reported to
the Participant and will, in the sole discretion of the Company, either be (i)
carried forward to the next Offering Period or (ii) refunded to the Participant
in the next applicable payroll period.  However, in no event will the amount of
the unused payroll deductions carried forward from a payroll period exceed the
Option Exercise Price per share for the preceding Offering Period.  If for any
Offering Period the amount of unused payroll deductions should exceed the Option
Exercise Price per share, the amount of the excess for any Participant shall be
refunded to such Participant, without interest.
 

9.
Change in Payroll Deductions



A Participant may increase or decrease the amount of his or her payroll
deductions, effective with respect to the next Offering Period, by filling out,
signing and delivering to the Chief Financial Officer of the Company or his
designees a new Authorization at least ten (10) business days before the
commencement of such next Offering Commencement Date; provided, however, that
upon the consent of the Committee, a Participant may change his or her payroll
deduction at any time prior to the applicable Offering Commencement Date.  An
Employee may not increase or decrease his Payroll Deductions with respect to an
on-going Offering Period.


10.
Withdrawal from the Plan



(a)
A Participant may withdraw from the Plan and withdraw all but not less than all
of the payroll deductions credited to his or her Account under the Plan prior to
an Offering Termination Date by delivering a notice to the Chief Financial
Officer of the Company or his designee (a “Withdrawal Notice”) at least ten days
prior to such Offering Termination Date, in which event the Company will
promptly refund without interest the entire balance of such Employee’s
deductions not theretofore used to purchase Common Stock under the Plan.



(b)
If the Participant withdraws from the Plan, his purchase rights under the Plan
will be terminated and no further payroll deductions will be made.  To re-enter
the Plan, such an Employee must file a new Authorization at least ten (10)
business days before the next Offering Commencement Date.  Such Authorization
will become effective for the Offering Period that commences on such Offering
Commencement Date.

 
 
5

--------------------------------------------------------------------------------

 
 

11. 
Issuance of Stock



The Committee may in its sole discretion retain an Agent to act as the agent of
the Company with regard to the administration of the Plan.  As soon as
administratively feasible following Option exercise, the Committee shall cause
the Company to issue Common Stock in book entry form for the benefit of each
Participant and the Company and/or the Agent shall make an entry on its books
and records indicating that the shares of Common Stock purchased in connection
with such exercise have been duly issued to each Participant.  Notwithstanding
the foregoing, the Committee in its discretion may instead deliver certificates
representing the shares of Common Stock issued to Participants. A Participant
shall have the right at any time to request in writing a certificate or
certificates for all or a portion of the whole shares of Common Stock purchased
hereunder for his/her Account held in book entry form.  Following receipt of
such request, the Company or the Agent shall cause the Company’s transfer agent
to deliver such certificate(s) to the Participant.  Common Stock purchased under
the Plan will be issued only in the name of the Participant or, if the
Participant’s Authorization specifies, in the name of the Participant and
another person of legal age (to hold property) as joint tenants with rights of
survivorship.


The Participant shall have no voting rights, or rights to dividends declared by
the Company in respect of any shares covered by his or her Options hereunder
until such Options have been exercised pursuant to the terms of the Plan.


The Committee, in its discretion, may impose restrictions on the transferability
of shares of Common Stock acquired pursuant to this Plan and may cause to be
placed on all stock certificates legends setting forth any such restrictions on
transferability instructing the transfer agent to notify the Company of any
transfer of such shares, and may require that any shares acquired pursuant to
the Plan be held in the Participants’ book Accounts until the expiration of any
restrictions.


12. 
No Transfer or Assignment of Employee’s Rights



Neither payroll deductions credited to a Participant’s Account, nor any Options
granted to a Participant, may be transferred or assigned to, or availed of by,
any other person other than the Participant, except by will or the laws of
descent and distribution.  Any Option granted to an Employee may be exercised
only by him or her during his or her lifetime, except as provided in Section 13
in the event of an Employee’s death.


13. 
Termination of Employee’s Rights



(a)
Except as set forth in the last paragraph of this Section 13, an Employee’s
rights under the Plan will terminate when he or she terminates employment, dies,
or ceases to be an Eligible Employee.  A Withdrawal Notice will be considered as
having been received from the Employee on the date his or her employment ceases,
and all payroll deductions not used to purchase Common Stock will be refunded.


 
6

--------------------------------------------------------------------------------

 
 

(b)
Upon termination of the Employee’s employment because of death, the Employee’s
beneficiary (as provided in Section 14) shall have the right to elect, by
written notice given to the Chief Financial Officer of the Company or his
designee prior to the expiration of the thirty (30) day period (or such shorter
period if the next Offering Termination Date is less than 30 days after the
Employee’s death) commencing with the date of the death of the Employee, either
(i) to withdraw without interest, all of the payroll deductions credited to the
Employee’s Account under the Plan, or (ii) to exercise the Employee’s Option for
the purchase of shares of Common Stock on the next Offering Termination Date
following the date of the Employee’s death for the purchase of that number of
whole shares of Common Stock reserved for the purpose of the Plan which the
accumulated payroll deductions in the Employee’s Account at the date of the
Employee’s death will purchase at the applicable Option Exercise Price (subject
to the maximum number set forth in Section 5), and any excess in such Account
will be returned to said beneficiary.  In the event that no such written notice
of election shall be duly received by the Chief Financial Officer of the Company
or his designee, the beneficiary shall automatically be deemed to have elected
to withdraw the payroll deductions credited to the Participant’s Account at the
date of the Participant’s death and the same will be paid promptly to said
beneficiary, without interest.



14. 
Designation of Beneficiary



A Participant may file a written designation of a beneficiary who is to receive
any Common Stock and/or cash credited to his/her Account upon his or her
death.  Such designation of beneficiary may be changed by the Participant at any
time by written notice.  Upon the death of a Participant and upon receipt by the
Company of proof of the identity and existence at the Participant’s death of a
beneficiary validly designated under the Plan, the Company shall deliver such
Common Stock and/or cash to the designated beneficiary or, if none, to
the  executor or administrator of the estate of the Participant, or if, to the
knowledge of the Company, no such executor or administrator has been appointed,
the Company, in the discretion of the Committee, may deliver such Common Stock
and/or cash to the spouse or to any one or more dependents of the Participant as
the Committee may designate.  No beneficiary shall, prior to the death of the
Participant by whom he or she has been designated, acquire any interest in the
Common Stock or cash credited to the Participant under the Plan.


15.
Termination and Amendments to Plan



(a)
The Plan may be terminated at any time by the Company’s Board of
Directors.  Upon such termination or any other termination of the Plan, all
payroll deductions not used to purchase Common Stock will be refunded without
interest.


 
7

--------------------------------------------------------------------------------

 
 

(b)
The Board of Directors reserves the right to amend the Plan from time to time in
any respect; provided, however, that no amendment shall be effective without
stockholder approval if the amendment would (a) increase the aggregate number of
shares of Common Stock to be offered under the Plan (other than an increase
merely reflecting a change in the number of outstanding shares, such as a stock
dividend or stock split), or (b) change the designation of corporations whose
Employees may be offered Options under the Plan, expressly provided, however,
that the Committee may, without stockholder approval, designate participating
subsidiaries and other affiliates in accordance with Section 18 including,
without limitation, those corporations becoming affiliated with the Company
after the adoption and approval of the Plan.  The Committee may also amend the
Plan from time to time in a manner consistent with the Board’s power to amend,
suspend or discontinue the Plan.



16.
Sale of Stock Purchased Under the Plan and Tax Withholding



(a)
Any Participant who sells or otherwise transfers shares purchased under the Plan
within two (2) years after the beginning of the Offering Commencement Period in
which the shares were purchased must, within thirty (30) days of such transfer
notify the Chief Financial Officer of the Company or his designee in writing of
such transfer, showing the number of such shares disposed of, and providing such
additional information as the Company may require.



(b)
To the extent that a Participant realizes ordinary income in connection with a
sale or other transfer of any shares of Common Stock purchased under the Plan,
the Company or other Participating Employer shall, to the extent required by
applicable law, withhold amounts needed to cover such taxes from any payments
otherwise due and owing to the Participant or from shares that would otherwise
be issued to the Participant hereunder.



17.
Company’s Payment of Plan Expenses



The Company will bear all costs of administering and carrying out the Plan;
provided, however, that a Participant shall be solely responsible for brokerage
commissions related to his or her sales of shares of Common Stock acquired
hereunder.


18.
Participating Subsidiaries



The term “Designated Subsidiaries” shall mean those United States or foreign
subsidiaries of the Company designated by the Committee or the Board, whose
Employees shall be eligible to be granted Options under the Plan.  The Board or
Committee may designate a subsidiary, or terminate the designation of a
subsidiary, without the approval of the stockholders of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 

19. 
Administration of the Plan



(a)
The Plan shall be administered by the Compensation Committee of the Board of
Directors.  No member of the Committee shall be eligible to participate in the
Plan while serving as a member of the Committee.  The Committee shall have full
authority to:



 
(i)
determine when and how Options shall be granted and the provisions of each
Offering;



 
(ii)
designate from time to time which subsidiaries of the Company shall be eligible
to participate in the Plan;



(iii)
construe and interpret the Plan and Options granted under the Plan;



(iv)
establish rules for the administration of the Plan and make administrative
decisions regarding the Plan; and



 
(v)
remedy any defect, or omission or inconsistency in the Plan in a manner and to
the extent necessary or expedient to make the Plan fully effective.



All designations, determinations, interpretations, and other decisions made by
the Committee under or with respect to the Plan shall be final, conclusive, and
binding upon all persons, including the Company, any affiliate, any Participant,
any holder or beneficiary of any right of participation, and any employee of the
Company or of any affiliate.


The Committee may delegate any one or more of its administrative functions
(other than those set forth in (i) and (ii) above) to any individual(s) of its
choice, in which case the use of the term “Committee” when used in reference to
such functions under the Plan shall refer to such delegatee.


(b)
Promptly after the end of each Offering Period, the Company shall prepare and
distribute to each Participant in the Plan a report containing the amount of the
Participant’s accumulated payroll deductions as of the Offering Termination
Date, the Option Exercise Price for such Offering Period, the number of shares
of Common Stock purchased by the Participant with the Participant’s accumulated
payroll deductions, and the amount of any unused payroll deductions either to be
carried forward to the next Offering Period, or returned to the Participant
without interest.



(c)
No member of the Board of Directors or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
option granted under it. The Company shall indemnify each member of the Board of
Directors and the Committee to the fullest extent permitted by law with respect
to any claim, loss, damage or expense (including counsel fees) arising in
connection with their responsibilities under this Plan.

 
 
9

--------------------------------------------------------------------------------

 
 

20.
Shareholder Status/Employment



(a)
Neither the granting of an Option to an Employee nor the deductions from his or
her pay shall confer any rights of share ownership with respect to the shares
covered by such Option until such shares have been purchased by and issued to
him or her.



(b)
Neither the Plan or any Option granted hereunder confers upon any Employee the
right to continued employment with the Company or any of its Designated
Subsidiaries, nor will an Employee’s participation in the Plan restrict or
interfere in any way with the right of the Company or any of its Designated
Subsidiaries to terminate the Employee’s employment at any time, unless
otherwise restricted by a separate agreement between the Company and Employee.



21.
Application of Funds



The proceeds received by the Company from the sale of Common Stock upon the
exercise of Options granted under the Plan may be used for any corporate
purposes, and the Company shall not be obligated to segregate Participants’
payroll deductions.


22. 
Governmental Regulation



The Company’s obligation to sell and deliver shares of the Company’s Common
Stock under this Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance or sale of such stock.
In this regard, the Board of Directors or the Committee may, in its discretion,
require as a condition to the exercise of any Option that a Registration
Statement under the Securities Act of 1933, as amended, with respect to the
shares of Common Stock reserved for issuance upon exercise of the Option shall
be effective.


23. 
Effect of Changes of Common Stock



In the event a stock dividend, extraordinary cash dividend, spin-off, split-up,
combination, exchange of shares, merger, consolidation, reorganization,
recapitalization, or other similar corporate event affects the Common Stock such
that an adjustment is required in order to preserve the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in its sole discretion, and in such manner as the Committee may deem equitable,
adjust the maximum number of shares available under the Plan, the number and
kind of shares subject to outstanding rights to purchase, and the terms relating
to the purchase price with respect to such outstanding rights and take such
other actions as the Committee, in its opinion, deems appropriate under the
circumstances.
 
 
10

--------------------------------------------------------------------------------

 
 
24.
Merger, Liquidation or Dissolution of the Company



In the event of: (1) the Company’s dissolution or liquidation, (2) a merger or
consolidation in which the Company is not the surviving corporation; (3) a
reverse merger in which the Company is the surviving corporation but the shares
of common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise; or (4) the acquisition by any person, entity or group of the
beneficial ownership of the Company’s securities representing at least 50% of
the combined voting power entitled to vote in the election of directors; then,
the Company may, in its sole discretion either: (i) terminate the Plan and
return all accumulated payroll deductions to the Participants; (ii) terminate
the Plan and purchase shares of Common Stock for each Participant’s Account as
if the effective date of the termination were a purchase date; (iii) cause the
surviving or acquiring corporation to assume outstanding rights or substitute
similar rights for those under the Plan, (iv) cause such rights to continue in
full force and effect; (v) use Participants’ accumulated payroll deductions to
purchase Common Stock immediately prior to the transaction and terminate
Participants’ rights under the then ongoing Offering Period, or (vi) use any
combination of the foregoing as long as all Participants are treated similarly.


25.
Approval of Stockholders



The Plan shall be submitted for approval of the Company’s stockholders within
twelve (12) months after the Plan’s adoption date.  No Options may be exercised
prior to such stockholder approval.  If Company stockholders do not so approve,
this Plan shall be void and without effect and any payroll deductions shall be
refunded.


26.
Governing Law



To the extent not preempted by federal law, all legal questions pertaining to
the Plan shall be determined in accordance with the laws of the State of New
York.


27.
Defined Terms.



(a)
“Account” means the bookkeeping account established for a Participant under the
Plan to record his payroll deductions and Common Stock balance under the Plan.



(b)
“Affiliate” means any subsidiary corporation of the Company, as defined in
Section 424(o) of the Code.



(c)
“Agent” means the brokerage firm, bank or other financial institution, entity or
person(s) if any, engaged to act as agent of the Company or Committee with
regard to the administration of the Plan.



(d)
“Authorization” means a Participant’s payroll deduction authorization with
respect to an Offering Period.



(e)
“Board of Directors” means the board of directors of the Company.


 
11

--------------------------------------------------------------------------------

 
 

(f)
“Code” means the Internal Revenue Code of 1986, as amended.



(g)
“Committee” means the Compensation Committee of the Company.



(h)
“Common Stock” means the Company’s $.01 par value common stock.



(i)
“Company” means AboveNet, Inc.



(j)
“Compensation” means base salary.



(k)
“Designated Subsidiaries” means those subsidiaries of the Company that have been
designated as eligible to participate in the Plan with respect to their
Employees in accordance with Section 18 of the Plan.



(l)
“Eligible Employee” means any Employee who has met the eligibility requirements
of Section 2 and, therefore, is eligible to participate in Offerings under the
Plan.



(m)
“Employee” means any person who is employed by the Company or any one of its
Designated Subsidiaries for tax purposes.



(n)
“Offering” means the grant of an option to purchase shares of Common Stock under
the Plan.



(o)
“Offering Commencement Date” means a date selected by the Committee for an
Offering to commence.



(p)
“Offering Period” means the period during which payroll deductions are
accumulated for purchases of Common Stock under the Plan, as determined in
Section 4(a).



(q)
“Offering Termination Date” means the last trading day in an Offering Period, as
determined in Section 4 of the Plan.



(r)
“Option” means an option to purchase shares of Common Stock granted pursuant to
the Plan.



(s)
“Option Exercise Price” means the purchase price for the Common Stock offered
under this Plan, as determined in Section 4 hereof.



(t)
“Participant” means an Eligible Employee who has executed, and not withdrawn, an
Authorization with respect to an Offering Period.




   
ABOVENET, INC.
           
By:  
/s/ Robert Sokota
     
Name:  Robert Sokota
     
Title:  Senior Vice President and General Counsel
 

 
 
12

--------------------------------------------------------------------------------

 